EXHIBIT 10.8

 

PROVIDENCE AND WORCESTER RAILROAD COMPANY

2015 EQUITY INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

This Non-Qualified Stock Option Agreement (“Agreement”) is by and between
PROVIDENCE AND WORCESTER RAILROAD COMPANY, a Rhode Island corporation with an
office at 75 Hammond Street, Worcester, Massachusetts 01610 (the “Company”) and
_________________________, the Company’s _______________________ (the
“Optionee”).

 

W I T N E S S E T H:

 

1.Grant of Option. Pursuant to the provisions of the Providence and Worcester
Railroad Company 2015 Equity Incentive Plan dated April 30, 2015 (the “Plan”),
effective _______________________ (“Grant Date”), the Company granted to the
Optionee, subject to the terms and conditions of the Plan and subject further to
the terms and conditions herein, the right and option to purchase from the
Company all or any part of an aggregate of __________ shares of the common stock
($.50 par value) of the Company (“Common Shares”), at a purchase price equal to
$___________ per share, being the fair market value of the Common Shares on the
Grant Date, such option to be exercised as hereinafter provided.  It is intended
that the option evidenced hereby constitute a non-qualified stock option.
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meaning as set forth in the “Plan.”

 

2.Terms and Conditions.  In addition to the terms and conditions contained in
the Plan, it is understood and agreed that the option evidenced hereby is
subject to the following additional terms and conditions:

 

(a)Expiration Date.  The option shall expire __________________.

 

(b)Period of Exercise.  Subject to the other terms of this Agreement regarding
the exercisability of this option, this option shall become exercisable in
cumulative installments in accordance with the following schedule:

 

       Number of Shares

                                   On or After     Exercisable

  

 

 

(c)Exercise of Option.  This option shall be exercised by submitting a written
notice to the Committee appointed pursuant to Section 3.1 of the Plan (the
“Committee”) or such other delegate or designee as the Committee may identify
signed by the Optionee and specifying the number of Common Shares as to which
the option is being exercised.  Such notice shall be

--------------------------------------------------------------------------------

accompanied by the payment of the full option price for such shares.  Payment
shall be made either (i) in cash, by check or cash equivalent, or (ii) subject
to the approval of the Committee, by payment in already owned shares of Common
Shares (to the extent permitted by law), which shall be valued for this purpose
at the fair market value on the date of transfer to the Company as determined in
accordance with the Plan, or (iii) subject to the approval of the Committee, by
such other consideration as may be acceptable to the Committee, or (iv) a
combination of all three methods.  Options may also be exercised in accordance
with a cashless exercise program (through broker accommodation), if any,
established by the Committee.  

 

(d)Termination of Employment or Death of Optionee.  Except as may be otherwise
expressly provided herein, any portion of the option which is not exercisable on
the date of Optionee’s termination from employment with the Company shall
immediately terminate and any remaining portion of the option evidenced hereby
shall terminate on the earlier of:

 

(i)the date of expiration as provided in Section 2(a) hereof;

 

(ii)the date of termination of the Optionee’s employment with or services to the
Company by it for Cause (as defined in the Plan);

 

(iii)thirty (30) days after the date of termination of the Optionee’s employment
with or services to the Company voluntarily by the Optionee;

 

(iv)ninety (90) days after the date of termination of the Optionee’s employment
with or services to the Company by it without Cause;

 

(v)one (1) year after the date of termination of the Optionee’s employment with
or services to the Company resulting from retirement from active employment at
or after age 65, as determined by the Committee in its good faith discretion; or

 

(vi)on the date the Optionee accepts employment with any person, firm or
corporation whose business in the sole opinion of the Committee competes with
the then business of the Company.

 

An employment relationship between the Company and the Optionee shall be deemed
to exist during any period in which the Optionee is employed by the Company or
any parent or subsidiary of the Company.  Whether authorized leave of absence,
or absence on military or government service, shall constitute termination of
the employment relationship between the Company and the Optionee shall be
determined by the Committee at the time thereof.

 

In the event of the death or Disability (as defined in the below) of the
Optionee prior to termination of the Optionee’s employment with or services to
the Company and before the date of expiration of such option, the Optionee, or
the Optionee’s legal representatives or persons who acquired the Optionee’s
rights hereunder by will or by the laws of descent and distribution

--------------------------------------------------------------------------------

(“Survivor”), may exercise such option to the extent exercisable but not
exercised prior thereto; provided, however, that such option shall terminate on
the earlier of such date of expiration as provided in Section 2(a) hereof or one
year following the date of such death or Disability.  

 

For purposes of this Agreement, a “Disability” shall be deemed to have occurred
upon a determination from the Company’s long term disability insurance carrier
that the Optionee is disabled and entitled to receive benefits under the
Company’s Long Term Disability Insurance Plan.

 

(e)Change in Control.In the event of a Change in Control (as defined in the
Plan), the provisions of Section 12.1 of the Plan shall govern the options
granted pursuant to this Agreement.

 

(f)Non-Transferability. This option and all rights hereunder shall be
exercisable during the Optionee’s lifetime only by the Optionee and shall be
non-assignable and non-transferable by the Optionee except, in the event of the
Optionee’s death, by Optionee’s will or by the laws of descent and
distribution.  In the event the death of the Optionee occurs, the designated
beneficiary (as defined in Section 2.1 of the Plan) or, if a designated
beneficiary has not been designated, the legal representative of the estate, may
exercise this option prior to the expiration of the applicable exercise period,
as specified in Paragraph 2(d) above.

 

(g)Share Adjustments.  In the event of any change in the Common Shares of the
Company by reason of any stock dividend, recapitalization, reorganization,
merger, consolidation, split-up, combination or exchange of shares, or any
rights offering to purchase Common Shares at a price substantially below fair
market value, or of any similar change affecting the Common Shares, then the
Committee shall, in accordance with the terms and provisions of the Plan, make
or provide for such adjustments to the number and kind of shares subject to this
option and their purchase price per share as the Committee may deem equitable to
prevent substantial dilution or enlargement of the rights granted to the
Optionee hereunder.  Any adjustment so made shall be final and binding upon the
Optionee.

 

(h)No Rights as Shareholder. The Optionee shall have no rights as a shareholder
with respect to any Common Shares subject to this option prior to the date of
issuance to the Optionee of a certificate or certificates for such shares.

 

(i)No Right to Continued Employment.  This option shall not confer upon the
Optionee any right with respect to continuance of employment by the Company or
any subsidiary, nor shall it interfere in any way with the right of Optionee’s
employer to terminate Optionee’s employment at any time.

 

(j)Compliance with Law and Regulations.  This option and the obligation of the
Company to sell and deliver shares hereunder shall be subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
government or regulatory agency as may

--------------------------------------------------------------------------------

be required.  The Company shall not be required to issue or deliver any
certificates for shares of Common Shares prior to (i) the listing of such shares
on any stock exchange on which the Common Shares may then be listed, and (ii)
the completion of any registration or qualification of such shares under any
federal or state law, or any rule or regulation of any government body which the
Company shall, in its sole discretion, determine to be necessary or
advisable.  Moreover, this option may not be exercised if its exercise, or the
receipt of Common Shares pursuant thereto, would be contrary to applicable law.

 

3.Investment Representation.  The Committee may require the Optionee to furnish
to the Company, prior to the issuance of any shares upon the exercise of all or
any part of this option, an agreement (in such form as such Committee may
specify) in which the Optionee represents that the shares acquired by the
Optionee upon exercise are being acquired for investment and not with a view to
the sale or distribution thereof.

 

4.Optionee Bound by Plan.  The Optionee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.

 

5.Withholding Taxes.  Optionee acknowledges and agrees that the Company and its
subsidiaries have the right to deduct from payments of any kind otherwise due to
Optionee any federal, state or local taxes of any kind required by law to be
withheld with respect to the exercise of this option hereunder.

 

6.Notices.  Any notice hereunder to the Company shall be addressed to Providence
and Worcester Railroad Company, 75 Hammond Street, Worcester, Massachusetts,
01610, Attn: General Counsel and any notice hereunder to the Optionee shall be
addressed to the Optionee at the address reflected on the payroll records of the
Company, subject to the right of either party to designate at any time hereafter
in writing some other address.

 

7.Rhode Island Law to Govern.  This Agreement shall be construed and
administered in accordance with and governed by the laws of the State of Rhode
Island.

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Optionee has executed this Agreement as of
_________________.

 

 

PROVIDENCE AND WORCESTER

RAILROAD COMPANY

 

 

By:___________________________

Name:

Title:

 

OPTIONEE

 

 

By:___________________________

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 




--------------------------------------------------------------------------------

2015 Equity Incentive Plan – Number of Shares – Officers

 

Name

Stock Options

P. Scott Conti

8,000

Frank K. Rogers

7,000

Charles D. Rennick

7,000

Daniel T. Noreck

7,000

TOTAL

29,000

 